Citation Nr: 1600428	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, "T. C." and "C.N."



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active naval service from May 1968 to May 1970.  He died in June 1995.  The appellant is the Veteran's widow.  

The matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board first denied this appeal in a September 2012 decision, determining that new and material evidence had not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a joint motion for remand (JMR) of the appellant and the Secretary of Veterans Affairs (the Parties), vacated the September 2012 Board decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

The Board again denied this appeal in a March 2014 decision, again determining that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2015 decision, the Court set aside the Board's decision and remanded the matter for further proceedings.  

In June 2012, the appellant and witnesses testified at a Travel Board hearing at the RO in Montgomery, Alabama.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In a September 1999 decision, the Board denied an appeal as to service connection for the cause of the Veteran's death.  

2.  In a December 2002 rating decision, the appeal of which was not completed, the RO denied a claim of entitlement to service connection for the cause of the Veteran's death,  

3.  Material evidence has not been added to the record since the December 2002 rating decision that denied service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The September 1999 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The December 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

3.  The criteria for reopening a claim of entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Finality and Reopening

The appellant contends that the Veteran's death from cancer in June 1995 was due to his active service, in particular due to exposure to Agent Orange, and that she is therefore entitled to dependency and indemnity compensation (DIC) benefits.  

DIC benefits are payable to the surviving spouse of a veteran who dies after December 31, 1956 from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  A service-connected disability is one resulting from an injury incurred in or disease contracted during active service or from an injury or disease that preexisted active service and was aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  .  

 "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Prior to the appellant's 2006 claim that led to this appeal, VA had previously disallowed her claim in decisions that are now final.  After notice of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A.  § 7105(b)(1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2013).  Following receipt of a timely NOD, if the appeal is not resolved the RO must furnish a Statement of the Case (SOC) to the appellant.  38 U.S.C.A. § 7105(c).  Following the furnishing of the SOC, the appellant has 60 days, or the remainder of the one year period from the mailing of the decision being appealed, to complete, or perfect, the appeal by filing a VA Form 9 at the RO.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b)(2015).  The RO may close the appeal if the appellant does not perfect the appeal.  38 U.S.C.A. § 7105(d).  Board decisions are final on the date stamped on the face of the decision, which is the date of the mailing of the decision.  38 C.F.R. § 20.1100 (2015).  

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

It is noted that the submission of new and material evidence within the appeal period of an RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b) (2015); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  

The Board will first explain that history and why the decisions are final.  Then it will address the requirements for reopening the claim and explain why they are not met.  

Of record is a Certificate of Death documenting that the Veteran died in June 1995.  The cause of death is listed as "Cancer Generalized."  There are no entries for any other cause of death.  There is also a discharge summary from treatment at Flowers Hospital Inc. dated in December 1994.  This documents that the Veteran was found to have a primary brain tumor, glioblastoma, following a biopsy.  

VA first received a claim of entitlement to DIC benefits in January 1997.  In that  VA Form 21-526, the appellant stated that she was claiming that the Veteran's death was due to Agent Orange exposure in Vietnam.  

It is noted that VA regulation provides that service connection will be presumed for certain specified diseases due to exposure to Agent Orange during active service.  38 C.F.R. § 3.309(e).  Exposure to Agent Orange during active service will be presumed for individuals who were in the Republic of Vietnam during any time in the period from January 9, 1962 to May 7, 1975, or in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone between April 1, 1968 and August 31, 1971, or who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii-v).  

Service personnel records document that the Veteran had service in the U.S.  Navy aboard the U.S.S. Coral Sea, SVA-43, from July 1968 to May 1970.  

The RO denied the claim in a November 1997 rating decision and notified the appellant and her representative of that decision and of her appellate rights in a letter sent in January 1998.  

The Board is aware that in the Court's June 2015 decision, it is stated that the appellant did not appeal the November 1997 rating decision.  However, the Board must account for what is found in the record to avoid further litigation in this matter.  It must also address what it sees in the record. 

In that record, is a written statement from the appellant date stamped as received at the RO on February 17, 1998, in which she stated that she disagreed with the decision regarding service connection for the cause of death.  The RO accepted this as a NOD with that decision and furnished an SOC to the appellant and her representative on September 1, 1998.  On October 13, 1998, the RO received a VA Form 9 Substantive Appeal to the Board.  

Of record is a Board decision, stamped on its face as mailed on September 22, 1999, that denied the appeal as to entitlement to service connection for the cause of the Veteran's death.  In that decision, the Board determined that the Veteran had not been in the country of the Republic of Vietnam during his service, a requisite for presuming exposure to Agent Orange at that time, and that he did not have a disease for which service connection could be presumed based on exposure to Agent Orange, as enumerated at 38 C.F.R. § 3.309(e).  The Board found that the Veteran's death from generalized cancer was not related to Agent Orange exposure.  The Board found that a tumor did not develop during service or within one year of service.  The Board found that the evidence showed that the Veteran served aboard the USS Coral Sea, but there was no indication that the Veteran served in Vietnam.  

In making this decision, the Board discussed the appellant's testimony presented before an RO hearing officer in December 1998.  

The Board decision subsumed the RO's decision.  38 C.F.R. § 20.1104 (2015).  The Board decision is final.  The unestablished facts at that time were that there was a nexus between the Veteran's service and his cancer and that he was exposed to Agent Orange during service, or there was some other in-service event disease or injury or manifestation of a malignant tumor within a presumptive period for chronic diseases.  

The next communication by or on behalf of the appellant is a statement received at the RO on April 2, 2002.  The appellant requested that her claim for service connection of what she described as the Veteran's brain tumor be reopened.  In an accompanying document, Dr. "R.K." stated as follows:  

This is to certify I saw [the Veteran] as a patient with a nose bleed in August or September of 1994.  I referred him to a specialist for further investigation.  I understand he was found to have a brain tumor and expired after surgical treatment.  As far as I can determine, the brain tumor could have been caused by agent orange and/or exposure to asbestos.  The above information is true to the best of my recollection.  

In a December 2002 rating decision, the RO again denied service connection for the cause of the Veteran's death.  The evidence of record at the time of the December 2002 rating decision included a statement from Dr. "M.," dated March 2002, service treatment records, treatment records dated from December 1994 to February 1995, a report from Flowers Hospital, dated in December 1994, and a death certificate of the Veteran.  

In that December 2002 rating decision, the RO determined that scientific and medical evidence did not support the conclusion that the cause of death is associated with herbicide exposure.  Ultimately, the RO determined that the nexus element was not met, stating that the claim was denied "since evidence fails to show that it was related to military service."  The RO did not mention the prior BVA or RO decision.  Thus, it implicitly reopened the claim and denied it on the merits.  In a letter and attachment mailed in January 2003, The RO informed the appellant and her representative of the decision and of her appellate rights.  

The appellant initiated an appeal to the Board of the December 2002 decision by filing an NOD received at the RO in February 2003.  In August 2003, the RO furnished an SOC to the appellant and her representative.  Included with the SOC was notice of her appellate rights and a VA Form 9.  The RO informed her that is she wanted to continue her appeal she should timely file the Form 9.  

The record does not contain a VA Form 9 or its equivalent perfecting the appeal.  The record does not contain new and material evidence submitted during the appeal period of the December 2002 rating decision.  The RO closed the case.  The December 2002 rating decision is final.  

The unestablished facts remained exposure to Agent Orange, or any other in-service disease, incident or injury, and a nexus between the Veteran's service and the cause of his death.  

A claim to reopen was received in May 2006.  The relevant evidence received since the December 2002 rating decision includes a statement from Dr. "R.K.", dated in January 2006, an article about the history of the USS Coral Sea, an article about asbestos exposure, written statements submitted by the appellant and her representative, statements from an internet blog, the transcript of a travel Board hearing in June 2012, and a medical opinion from "A.C.," R.N. submitted by the appellant's representative in November 2015.  The appellant waived RO consideration of this evidence.  

In the March 2007 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.  However, in the October 2008 SOC, a decision review officer (DRO) found that new and material evidence was submitted to reopen the claim, and then denied the claim on the merits.  Although the DRO found that new and material evidence had been submitted to reopen the appellant's claim, RO decisions (and DRO decisions) are not binding on the Board.  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The basis for the January 2013 JMR was that the September 2012 Board decision did not reflect that it considered the DRO's determination to reopen the claim in the October 2008 SOC.  

In the June 2015 decision, the Court addressed the appellant's arguments regarding two items of evidence submitted to reopen the claim.  The Court found no error in the Board's March 2014 decision to the extent that the Board determined that the opinion of Dr. R.K. was not new and material evidence.  The Board therefore simply repeats its March 2014 discussion with regard to addressing Dr. R.K.'s opinion.  

In Shade v. Shinseki, the Court addressed meaning of the phrase "raise a reasonable possibility of substantiating the claim" found in 38 C.F.R. § 3.156(a).  24 Vet. App. 110.  The Court explained that this phrase does not add a third element to the requirements for reopening a claim but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  Id. at 117.  The Court explained that language defining "material" was not, by VA's own account, meant to be restrictive.  Id. at 118.  Rather, the Court explained "[w]hen making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the VCAA."  Id.  

The VCAA, which stands for The Veterans Claims Assistance Act of 2000, was codified, in part, at 38 U.S.C.A. § 5103A.  It placed a duty on VA to assist a claimant in obtaining evidence to substantiate his or her claim.  38 U.S.C.A. § 5103A(a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

In the February 2006 request to reopen her claim, the appellant submitted a letter signed by Dr. R.K. who identified himself as a pathologist at the hospital that had the pathology reports from the biopsy of the Veteran's brain tumor.  Dr. R.K. provided the following pertinent information:  

While it is impossible to say with any certainty if this patient's brain tumor was related to an incident or exposure during his military service the relatively young age at which the tumor appeared is unusual.  The peak incidence for glioblastoma multiforme occurs between the ages of 65 and 74 but can be seen at all ages.  So although there is no way to prove cause and effect based on previous exposure to a toxin or other predisposing factor there is also no way to rule out a connection between this patient s tumor and a prior exposure of some kind.  

Dr. R.K.'s report is simply not material.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus, very similar to saying that the doctor cannot "rule out a connection", with less conviction.)

As indicated above, Dr. R.K. is saying something significantly even more speculative then the example cited within McLendon:  He is saying something that is not in dispute (there is no way to prove cause and effect based on previous exposure to "toxin" or other "predisposing factor," there is also no way to rule out a connection between the patient's tumor and a prior exposure of "some kind").  Importantly, Dr. R.K. never indicates his belief that there is some kind of connection between service and the toxins the appellant has cited in service from May 1968 to May 1970, more than 40 years ago, or that the exposure to the "toxin" was from May 1968 to May 1970.  

A detailed review of this report by the Board finds that this opinion regarding causation (even if one assumes to call it such) is indefinable, in the extreme.

The fact that the tumor is "usual" provides no basis to deny, or grant, this claim.  A truly detailed review of the statement clearly reveals that the report does not suggest, or even imply, a cause-and-effect relationship with service more than 40 years ago, but instead indicates, at best, that there is no way to rule out a connection with an unnamed toxin or some other "predisposing factor".  The Board simply cannot assume that "toxins" or "predisposing factor" (the use of the term "or other predisposing factor" clearly suggesting to the Board that Dr. R.K.'s medical opinion is not simply referring to asbestos or herbicides [i.e., "toxins"]) is exposure to something in service more than 40 years ago.  Dr. R.K. cites no dates of exposure or what "toxins" he is writing about.

The standard to reopen a previously denied claim under VA law is low, but it is a standard.  Even in the best possible light, the opinion does not raise a reasonable possibility of substantiating the claim as it says something that is simply not at issue:  Dr. R.K. does not even state that "it is possible", but instead says there is no way to rule out a connection between this tumor and a "prior exposure of some kind".  In this regard, Dr. R.K. does not even indicate the "prior exposure of some kind" is herbicides or asbestos, or that the "toxin" exposure occurred in service more than 40 years ago.  

Simply stated, even if the Board assumes everything Dr. R.K. says it totally accurate, this report does not supply a basis to grant the claim or even imply that the claim should be granted, or that there is some kind of indication of a connection between death and service more than 40 years ago that requires additional development by VA (notwithstanding the previous denials).

The standard of proof the Board uses is not a "no way to rule out" standard.  It is "at least as likely as not" (50% or greater, with the benefits of the doubt being given to the appellant if the evidence is 50/50).  Dr. R.K.'s statement does not support, or refute, the appellant's claim.  

Beyond the above, it is important to note the prior Board finding that that a tumor did not develop during service or within one year of service.  The Board also found that the evidence showed that the Veteran served aboard the USS Coral Sea, but there was no indication that the Veteran served in Vietnam.  In addition, the Board, in its prior decision, found that the Veteran did not have one of the diseases presumptively associated with Agent Orange, enumerated at 38 C.F.R. § 3.309(e).  Even if the Board assumes that Dr. R.K. was writing about "herbicides" (which is a great leap in light of the decidedly tenuous nature of the statement) the factual finding that the Veteran was not exposed to "herbicides" only makes this medical opinion not material because the Dr. K. is citing to exposure that did not occur.

The Shade standard, while a low standard, is an unquestionable benchmark the appellant must meet to reopen a claim that has already been addressed several times over many years.  Reopening the claim (and the duties the VA would be required to undertake in that case) require a valid pretext clearly defined in VA law.  Based on the above, the evidence does not meet the low standards as it is not material.

As the sole reason the DRO decided to reopen the claim was erroneous and due to the Board's jurisdictional responsibility to consider whether a claim should be reopened, the Board must decide whether new and material evidence has been received to reopen the appellant's claims.  Barnett, at 1383-84; McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the December 2002 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the appellant's claim should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

For the reasons discussed above, the statement of Dr. R.K., dated January 2006, is not considered to be new and material evidence.  The article about the history of the USS Coral Sea reflects that the ship was in the waters off of Vietnam, nothing more.  The appellant has also submitted an article regarding the relationship between asbestos exposure and mesothelioma (a condition the evidence does not indicate the Veteran ever had).  These articles are new, but they are not material, as, they do not raise a reasonable possibility of substantiating the claim.  These articles do not, even potentially, relate the cause of the Veteran's death, cancer, to service.

The resubmission of the March 2002 statement from Dr. M.  It not new, as it was considered in the December 2002 denial, which is now final.  By law, the Board may not consider this evidence.  

The appellant's statements and testimony reflect her contention that the Veteran's cancer was related to Agent Orange and asbestos exposure in service.  The appellant testified that the Veteran was exposed to Agent Orange and asbestos when he was on the USS Coral Sea. 

The appellant's testimony about Agent Orange and asbestos exposure are merely reiterating arguments she made in conjunction with the previously denied claim, so this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Board and the RO previously considered the appellant's contentions that the Veteran was exposed to Agent Orange and that his cancer was related to such exposure.  In the 2002 rating decision, the RO also considered the appellant's contentions regarding asbestos.  Therefore, having been previously considered and rejected, additional statements to this same effect cannot be held to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  The appellant's arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  The statements and new testimony are simply not new and material to the critical questions of this case.  

In the June 2015 decision, the Court found that the Board erred in not addressing an internet posting submitted by the appellant.  That posting was by a veteran, not the Veteran that is deceased in the instant case, who reported that he was heavily exposed to Agent Orange when he slipped and fell in what was a 55 gallon drum of Agent Orange leaking aboard the U.S.S. Coral Sea.  

The Court thus found that the March 2014 Board decision's statement of reasons and bases was inadequate in that it did not address whether the internet posting evidence was new and material.  In the instant decision, the Board endeavors to provide adequate reasons and bases for its determination that the internet posting evidence is not material, as required by the Court itself. 

In September 2008, the appellant, through her representative submitted several documents identified by her representative as "Various Internet Articles" and "Blogs from www.VAjoe.com."  

The blog information includes an entry from someone other than the Veteran who states as follows:  

To all concerned, Agent Orange is now linked to Parkinson's disease as of March 23 2008.  I am 100% Service-connected Vietnam Veteran and I was heavily exposed to Agent Orange when I slipped and fell in what was a 55 gallon drum of Agent Orange leaking aboard the USS Coral Sea CVA-43!  I am also borderline diabetic and have problems with high blood pressure.  All related to Agent Orange.  I am receiving 100% service-connected disability from the VA and hope the above information helps.  

This case has been in litigation for many years.  As a result, it is important that this statement, and the one below, be placed in context and for the widow to understand fully the nature of the problem in this case, beyond the question of whether new and material evidence has been submitted:  Simply stated, it is important for the Appellant to understand that planes on United States aircraft carries never sprayed herbicides in Vietnam (from a lay point of view, it is essential to understand that the planes on aircraft carriers are simply too small).  The statement from another veteran is simply not accurate as there would be no reason for a 55 gallon drum of Agent Orange to be aboard the USS Coral Sea at any time, let alone a situation in which a sailor would somehow accidentally slip into a drum of Agent Orange.  The Board believes the widow, who has waited many years for a decision in this case, warrants a comprehension as to the obstacles associated with this case overall, beyond the procedural issue issues cited above.  In any event, under the low standard in Shade, the question is whether these statements provide the basis to reopen the claim. 

There is also a statement, apparently from the child of a different veteran, referring to the web site VAjoe.com, as follows:  

I ran across this site while researching agent orange exposure on the USS Coral Sea during vietnam for my dad.  My dad has been diagnosed with diabetes and heart failure.  We believe it was due to the exposure he received while on board the Coral Sea during Vietnam.  He talks about how the barrels were stored in the mess hall and that many had leaks.  He was turned down for service connection a few years ago because he "never stepped foot" on vietnam soil.  I'm trying to convince him to file again but he was so hurt the first time.  Has anyone run across documentation that this kind of thing happened? 

This evidence is not material evidence.

The statements say nothing about whether the Veteran in the instant case was exposed to Agent Orange and the facts reported in the statements are too dissimilar to the case presently before the Board to be material evidence.  The first entry includes an allegation that the individual fell in a 55 gallon drum of Agent Orange.  There is no similar allegation in the case before the Board.  Indeed, in the July 2003 hearing, the appellant testified as to why she believed that the Veteran was exposed to Agent Orange and did not make any allegations of this sort.  Rather, she testified that a helicopter that had been carrying Agent Orange landed on the U.S.S. Coral Sea during the Veteran's service, that the Coral Sea was in the territorial waters and that the airborne nature of the Agent Orange sprayed in Vietnam resulted in exposure to the Veteran.  During the 2012 hearing before the undersigned the appellant stated that as follows:  "I believe he was exposed to a chemical.  I believe that he was on the U.S.S. Coral Sea.  I believe he worked around - but he has picture.  I can't find any of this but he's standing by some barrels."  That the appellant may have seen pictures of the Veteran standing near barrels is not evidence that the barrels contained Agent Orange or that he was exposed to whatever was in the barrels.  

At very best, the internet blog entries may demonstrate Agent Orange exposure of the individuals who participated in the blog but are not material evidence as to whether the Veteran was exposed to Agent Orange during his active service.  

That is, even if the Board were to find that the remarks of exposure of the person who alleged he, by some means, fell into a barrel of Agent Orange and the allegations that there were leaking barrels of Agent Orange on the mess deck, for a reason that are nearly completely unfathomable, means that there was Agent Orange stored in leaking barrels on the mess deck of the U.S.S. Coral Sea during the Veteran's service, such a fact does not mean that the Veteran was exposed to Agent Orange.  Under the low standard of Shade, even if the Board assumes these other Veterans were exposed to Agent Orange, it does not support the conclusion that the Veteran in this case was exposed to Agent Orange during his honorable service aboard the U.S.S. Coral Sea. 

The Board has taken into consideration the guidance provided by the phrase "raise a reasonable possibility of substantiating the claim" found in 38 C.F.R. § 3.156(a), as explained in Shade.  In this case there is no additional development that could lead to a reasonable possibility of substantiating the appellant's claim.  Any more development would only delay the case and provide evidence against this claim.  

There is no presumption of exposure to Agent Orange based on someone being aboard a ship that allegedly carried or stored Agent Orange.  At most, additional development could reveal that there was Agent Orange stored aboard the U.S.S. Coral Sea during the Veteran's service aboard that ship.  The presence of Agent Orange in barrels, even in leaking barrels stored in the mess deck, is not material evidence that the Veteran in this case was exposed to Agent Orange. 

As the internet evidence is not material evidence, it does not provide a basis for reopening the previously denied claim.   

In October 2015, the appellant's representative submitted an opinion provided by "A.C.," R.N.  A.C. opined that, [a]ssuming [the Veteran] was in fact exposed to Agent Orange during active duty, it is my professional opinion it is at least as likely as not that the veteran's in-service exposures to Agent Orange contributed to his glioblastoma multiforme, which ultimately resulted in a premature death at the age of 49."  The predicate fact for her opinion - exposure to Agent Orange - is not present in this case and further development could not establish that he was exposed to Agent Orange.  Hence, her opinion is not material evidence.  

The preponderance of evidence is against a finding that new and material evidence has not been submitted since the last final denial of the appellant's claim.  Hence, the claim may not be reopened, and the appeal must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this regard, it is important for the widow to understand that even if the Board reopened the case, the evidence in this case would provide highly probative evidence against this claim. 

Due Process

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  In Kent v. Nicholson, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  20 Vet. App. , 9-10 (2006).  

In this case, a December 2006 letter advised the appellant of the evidence required to reopen the claim for service connection for the cause of the Veteran's death and informed the appellant of VA's duties for obtaining evidence.  The letter advised the appellant of the requirement of new and material evidence and explained the basis of the previous denial of the claim.  The letter also advised the appellant of how disability ratings and effective dates are determined. 

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the pertinent records, including service treatment records and personnel records.  A VA medical opinion has not been obtained; however an opinion is not required as new and material evidence has not been submitted.  

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for the cause of the Veteran's death is not reopened; the appeal is denied.   



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


